DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  the end of line 7 of the claim includes both a comma and a semicolon. One punctuation mark should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lash (US 4,808,252).
With reference to claim 1, Lash discloses an open form disposable absorbent article (10) comprising: 
a first waist region (11), a second waist region (12), a crotch region (13) disposed between the first waist region and second waist region (figure 2), a waist edge in the first waist region (figures 2 and 11), a first waistband (17) disposed in the first waist region (figure 11), a second waistband (18) disposed in the second waist region (figure 11), at least one fastener (19) disposed in the second waist region (figure 11), and a leg gasketing system (16);
wherein the first and second waistbands each comprise a nonwoven material (15) and a film (24);
wherein the first waistband comprises a first bond pattern formed therein (figures 2-5), the first bond pattern comprising a plurality of bonded areas (25) and a plurality of unbonded areas (26b) positioned between corresponding adjacent bonded areas (figure 5), and wherein the plurality of bonded areas define a plurality of bond lines (figure 3) where the fibers of the nonwoven material are joined together by thermal bonds, pressure bonds and/or ultrasonic welds (col. 11, lines 7-12);
wherein the first bond pattern is configured to form corrugations in the nonwoven material of the first waistband (figure 5), wherein a plurality of bonded areas of the bond pattern extend in a generally longitudinal direction of the absorbent article (figures 2-3 and 11), and wherein the corrugations in the nonwoven material of the first waistband extend generally parallel to the plurality of bonded areas in the longitudinal direction (figures 2-5 and 11); and
wherein when the nonwoven material of the first waistband is in an uncontracted state, at least a portion of the unbonded areas extend in a z-direction above the adjacent bonded areas as shown in figures 5, 7, 9 and 11. 
With reference to claim 11, Lash discloses an absorbent article wherein the first waistband is coterminous with the waist edge of the first waist region as shown in figure 2.
As to claim 12, Lash discloses an absorbent article wherein the first waistband laterally terminates within the span of the leg gasketing system as shown in figure 11 where adhesive tab (19) is shown securing ends of the waistband with in the span of the underlying leg gasketing system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lash (US 4,808,252).
Regarding claims 2 and 3, Lash teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Lash and claims 2 and 3 is the explicit recitation that the waist region has a resiliency of greater than about 5 mJ and/or a stiffness of less than 10N.
Lash discloses that the corrugations may be provided as desired along the transverse width of the waistband to stiffen the waistband as set forth in col. 11, lines 43-47.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lash within applicant’s claimed resiliency and stiffness for the benefit of improved performance with respect to waistband rollover as taught by Lash in col. 11, lines 43 – 47.
With reference to claims 4-5 and 8-9, Lash teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Lash discloses that the waistband may be separate element affixed to the body of the disposable diaper as set forth in col. 4, lines 17-19.
The difference between Lash and claims 4-5 is the explicit recitation that the waistband is affixed in a specific manner.
It would have been obvious to one of ordinary skill in the art at the time of the invention to affix the waistband of Lash using adhesive, bonds and/or welds because Lash discloses these as suitable attachment means as set forth in col. 10, lines 61-64.
Additionally, the substitution of one type of attachment means for another is considered to be within the level of ordinary skill in the art. 
Regarding claim 10, Lash teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Lash and claim 10 is the provision that the second waistband is free of the first bond pattern.
Lash discloses that the corrugations may be provided as desired (col. 10, lines 51-56) along the transverse width of the waistband to stiffen the waistband as set forth in col. 11, lines 43-47.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the extension of the bond pattern across the waistband as desired for the benefit of improved performance with respect to waistband rollover as taught by Lash in col. 11, lines 43 – 47.
Regarding claim 13, Lash teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Lash and claim 13 is the provision that the article has a specific Front-to-Back Delta Chassis Contraction.
Lash discloses that the corrugations may be provided as desired (col. 10, lines 51-56) along the transverse width of the waistband to stiffen the waistband as set forth in col. 11, lines 43-47.
Lash also discloses that the regions of securement may vary in width and may be nonuniformly spaced as set forth in col. 11, lines 14-19.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the extension of the bond pattern and/or securement regions across the waistband to provide the desired Front-to-Back Delta Chassis Contraction because Lash discloses that the contraction of the front and/or back regions may be varied as desired as set forth in col. 10, lines 51-56 and in col. 11, lines 43 – 47.
With respect to claim 14, Lash discloses an open form disposable absorbent article (10) comprising: 
a chassis comprising a first waist region (11), a second waist region (12), a crotch region (13) disposed between the first waist region and second waist region (figure 2), first and second waist edges in respective first and second waist regions (figures 2 and 11), first and second waistband laminates (figure 5) applied to the chassis (col. 4, lines 17-19) in respective first and second waist regions (figure 11), at least one fastener (19) disposed in the second waist region (figure 11), and an absorbent core (21) disposed between a topsheet and backsheet (col. 8, lines 61-62) and a leg gasketing system (16);
wherein the first and second waistband laminates each comprise a nonwoven material (15) and an elastomeric film (24);
wherein the first waistband comprises a wavy bond pattern formed therein (figures 5,7,9 and 11), the wavy bond pattern comprising a plurality of bonded areas (25) where the fibers of the nonwoven material of the first waistband laminate are joined together as claimed (col. 11, lines 7-12), wherein the wavy bond pattern is configured to form corrugations in the nonwoven material of the first waistband laminate (figures 5 and 11), 
wherein the plurality of bonded areas of the bond pattern extend in a generally longitudinal direction of the absorbent article (figures 2-3 and 11), and 
wherein the corrugations in the nonwoven material of the first waistband extend generally parallel to the plurality of bonded areas in the longitudinal direction as set forth in figures 2-5 and 11. 
The difference between Lash and claim 14 is the provision that the second waistband is free of the first bond pattern.
Lash discloses that the corrugations may be provided as desired (col. 10, lines 51-56) along the transverse width of the waistband to stiffen the waistband as set forth in col. 11, lines 43-47.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the extension of the bond pattern across the waistband as desired for the benefit of improved performance with respect to waistband rollover as taught by Lash in col. 11, lines 43 – 47.
As to claim 15, see the rejection of claims 1 and 14.
With respect to claim 16, see the rejection of claim 11.
With respect to claim 17, see the rejection of claim 12.
With respect to claim 18, see the rejection of claim 13.
As to claim 19, see the rejection of claim 4.
With respect to claim 20, Lash discloses an open form disposable absorbent article (10) comprising: 
a first waist region (11), a second waist region (12), a crotch region (13) disposed between the first waist region and second waist region (figure 2), first and second waist edges in respective first and second waist regions (figures 2 and 11), first and second waistbands in respective first and second waist regions (figure 11), at least one fastener (19) disposed in the second waist region (figure 11), and a leg gasketing system (16);
wherein the first and second waistbands each comprise a nonwoven material (15) and an elastomeric film (24);
wherein the first waistband comprises a first bond pattern formed therein (figures 2-5), the first bond pattern comprising a plurality of bonded areas (25) and a plurality of unbonded areas (26b) positioned between corresponding adjacent bonded areas (figure 5), and wherein the plurality of bonded areas define a plurality of bond lines (figure 3) where the fibers of the nonwoven material are joined together (col. 11, lines 7-12);
wherein the first bond pattern is configured to form corrugations in the nonwoven material of the first waistband (figure 5), wherein a plurality of bonded areas of the bond pattern extend in a generally longitudinal direction of the absorbent article (figures 2-3 and 11), and wherein the corrugations in the nonwoven material of the first waistband extend generally parallel to the plurality of bonded areas in the longitudinal direction (figures 2-5 and 11); and
wherein when the nonwoven material of the first waistband is in an uncontracted state, at least a portion of the unbonded areas extend in a z-direction above the adjacent bonded areas (figures 5, 7, 9 and 11);
wherein at least a portion of the plurality of bonded areas of the first bond pattern join the first waistband to the first region as shown in figure 11. 
The difference between Lash and claim 20 is the provision that the second waistband is free of the first bond pattern.
Lash discloses that the corrugations may be provided as desired (col. 10, lines 51-56) along the transverse width of the waistband to stiffen the waistband as set forth in col. 11, lines 43-47.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the extension of the bond pattern across the waistband as desired for the benefit of improved performance with respect to waistband rollover as taught by Lash in col. 11, lines 43 – 47.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lash (US 4,808,252) and further in view of Laux et al. (US 5,827,259).
With reference to claim 6, Lash teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Lash and claim 6 is the explicit recitation that the nonwoven material has a specific basis weight.
Laux et al. (hereinafter “Laux”) discloses an analogous absorbent article wherein the basis weight of the nonwoven material is about 30gsm as set forth in col. 14, lines 9 - 10.  It is further noted that Laux anticipates the use of a low basis weight nonwoven in col. 14, lines 1 - 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the nonwoven of Lash with the specific basis weight as taught by Laux in order to provide a layer with a suitable stiffness for improved performance and reduced irritation as taught by Laux in col. 13, lines 8-23.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lash (US 4,808,252) and further in view of Buell et al. (US 5,653,704).
With respect to claim 7, Lash teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Lash and claim 7 is the explicit recitation that the ear comprises a zero strain stretch laminate.
Buell et al. (hereinafter "Buell") teaches an absorbent article wherein the ear comprises a zero stretch strain laminate as set forth in at least col. 34, lines 17 – 18.
It would have been obvious to one of ordinary skill in the art to provide the ear of Lash with the zero stretch strain laminate as taught by Buell because the zero stretch strain laminate allows for the manufacturer of the article to select from a much wider range of inelastic materials that would provide the desired draw without necessarily being elastic as taught by Buell in col. 39, lines 46 - 55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,857,045. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by claims 1-14 of U.S. Patent No. 10,857,045. 
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 10,857,045. 
The limitations of claim 2 of the instant application can be found in claim 2 of U.S. Patent No. 10,857,045. 
 The limitations of claim 3 of the instant application can be found in claim 3 of U.S. Patent No. 10,857,045.
 The limitations of claim 4 of the instant application can be found in claim 1 of U.S. Patent No. 10,857,045.
The limitations of claim 5 of the instant application can be found in claim 1 of U.S. Patent No. 10,857,045. 
The limitations of claim 6 of the instant application can be found in claim 4 of U.S. Patent No. 10,857,045. 
The limitations of claim 7 of the instant application can be found in claim 5 of U.S. Patent No. 10,857,045. 
The limitations of claim 8 of the instant application can be found in claim 1 of U.S. Patent No. 10,857,045.
The limitations of claim 9 of the instant application can be found in claim 1 of U.S. Patent No. 10,857,045.	
The limitations of claim 11 of the instant application can be found in claim 8 of U.S. Patent No. 10,857,045.	
The limitations of claim 12 of the instant application can be found in claim 9 of U.S. Patent No. 10,857,045.	
The limitations of claim 14 of the instant application can be found in claim 14 of U.S. Patent No. 10,857,045.	
The limitations of claim 15 of the instant application can be found in claim 14 of U.S. Patent No. 10,857,045.	
The limitations of claim 16 of the instant application can be found in claim 8 of U.S. Patent No. 10,857,045.	
The limitations of claim 19 of the instant application can be found in claim 14 of U.S. Patent No. 10,857,045.	
The limitations of claim 20 of the instant application can be found in claim 1 of U.S. Patent No. 10,857,045.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781